DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ amendment filed October 23, 2020.   Claims 18 and 19 have been canceled without prejudice. Claims 1-17 and 21-23 are pending and an action on the merits is as follows.	
Rejection of claim 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn.
Applicant's arguments with respect to claims have been considered and are addressed below.

Claim Objections
Claim 23 is objected to because the following elements lack proper antecedent basis in the claim:  
Line 8: “the control pole”
Line 10: “the brake opening switches”
Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8, 10, 13-16, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota (US 10,065,832 B2) in view of Herkel et al. (US 2012/0080273 A1).
Claim 1: Kubota discloses an apparatus for an elevator including a brake control unit (brake control device 24) shown in FIG. 2 to include input terminals for connecting to a power supply of brake power supply device (25) (column 3 lines 45-47), and output terminals for connecting to a magnetizing coil (brake coil 12) (column 4 lines 40-42) of an electromagnetic brake (column 3 lines 4-11).  Two independently controllable brake opening switches (transistors 30) are shown to each be associated with at least one of the input terminals and adapted, in an open state, to prevent supply of current from the power supply to the magnetizing coil and in a closed state, to allow supply of current from the power supply to the magnetizing coil (column 4 lines 34-44).  A plurality of control signal wires are shown in FIG. 2 to connect operation control device (22) and the brake opening switches to enable a control device (22) to operate the two brake opening switches individually (column 4 lines 37-40). The control device is shown to be coupled via a first and second control signal wire to respective brake opening switches of the brake control unit.  Due to the individual operation of the brake opening switches and the separate control signal wires connecting the control device to the brake opening switches, the control device would include two driving means, where one of the driving means is coupled via a first control signal wire to a control pole of the first brake opening switch and the other driving means is coupled via a second control signal wire to a control pole of the second brake opening switch, as shown in FIG. 2.  This reference fails to disclose the apparatus to be a rescue apparatus and the control device to be a remote control panel where the two driving means are two manually operated drive switches.  This reference further fails to disclose a control cable to comprise the plurality of control signal wires.

Given the teachings of Herkel et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed in Kubota with providing the apparatus to be a rescue apparatus and the control device to be a remote control panel where the two driving means are two manually operated drive switches. It would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include each of the plurality of control signal wires into a single control cable, since it has been held that making various elements into an integral structure involves only routine skill in the art.  In re Larson, 340 F.2d 965,968,144 USPQ 347,347 (CCPA 1965).  Doing so would allow the remote control panel to “be positioned at virtually any location that is considered easily accessible in an emergency situation” as taught in Herkel et al. (page 5 ¶ [0031]) and to streamline connections with the brake control unit by using minimal connections thereto, while allowing “power savings [to] be achieved by ensuring only communication between the [remote control panel] and the [brake control unit] for the time period between the start of the emergency situation and the beginning of the actual rescue operation triggered by the operation of the manual [drive switches]” as taught in Herkel et al. (page 6 ¶ [0038]).
Claim 2: Kubota modified by Herkel et al. discloses a rescue apparatus as stated above, but fails to disclose the power supply to be a backup power supply.

Given the teachings of Herkel et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed in Kubota with providing the power supply to be a backup power supply included in the remote control panel.  Doing so would ensure “the transition link between the [brake control unit] and the [remote control panel] is still upheld … It is thus ensured that the switch … [is kept] open such that the brake stays in an applied state … Consequently, any sort of motion of the elevator car is prohibited until an elevator technician manually operates switch of the [remote control panel]” as taught in Herkel et al. (page 3 ¶ [0020]).
Claim 3: Kubota modified by Herkel et al. discloses a rescue apparatus as stated above, where the backup power supply is shown in Herkel et al. to be a battery (30) (page 3 ¶ [0020]). Therefore the power supply is a DC backup power supply. A DC/DC converter is disclosed in Kubota to be included for supplying electricity from the power supply to the magnetizing coil (column 4 lines 59-67).  These references fail to disclose the DC/DC converter to be included with the brake control unit.
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the backup power supply to be external to the brake control unit, and the DC/DC converter to be included with the brake control unit, since it has been held that rearranging parts of an invention involves re Japikse, 86 USPQ 70.  Doing so would allow easy replacement of the backup battery in case of failure.
Claims 4, 15 and 16: Kubota modified by Herkel et al. discloses a rescue apparatus as stated above, where the power supply is disclosed in Kubota to be mains (commercial alternating-current power) (column 4 lines 45-47).
Claim 6: Kubota modified by Herkel et al. discloses a rescue apparatus as stated above, where the brake control unit is disclosed in Kubota to include a solid state switch (transistor) associated with the output terminals for selectively preventing or allowing supply of electricity to the magnetizing coil (column 4 lines 34-36).
Claim 8: Kubota modified by Herkel et al. discloses a rescue apparatus as stated above, where a speed supervision logic (speed governor switch) is disclosed in Kubota to be included in a plurality of detection devices, where the speed supervision logic includes an input to receive elevator car movement data and an output coupled to a safety control device (26) (column 4 lines 1-16).  These references fail to disclose the speed supervision logic to be included with the brake control unit, and the output to be coupled to the control pole of the solid state switch.
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the speed supervision logic to be included with the brake control unit, and the output to be coupled to the control pole of the solid state switch, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Doing so would allow a control signal to be generated immediately to the solid state switch to interrupt power 
Claim 10: Kubota modified by Herkel et al. discloses a rescue apparatus where the speed supervision logic includes an output coupled to the control pole of the solid state switch, as stated above.  The speed supervision logic is disclosed in Kubota to determine elevator car speed from the movement data, compare elevator car speed to a threshold, and interrupt supply of current in response to the elevator car speed exceeding the threshold value, as is known in the art (column 4 lines 8-16).  Due to the output of the speed supervision logic being coupled to the solid state switch, the supply of current would be interrupted to the magnetizing coil.
Claim 13: Kubota modified by Herkel et al. discloses a rescue apparatus as stated above, where the rescue apparatus is disclosed in Kubota to be used with an elevator car (2), a hoisting machine (6) configured to drive the elevator car in an elevator shaft (hoistway 1) (column 2 lines 51-54) between landings according to service requests from elevator passengers as is known in the art.  The hoisting machine further includes electromagnetic brakes (12) of brake (8), as shown in FIG. 1 (column 2 lines 55-58).
Claim 14: Kubota modified by Herkel et al. discloses a rescue apparatus as stated above, where the rescue apparatus is disclosed in Kubota to be used with an elevator comprising an elevator car (2), a hoisting machine (6) configured to drive the elevator car in an elevator shaft (hoistway 1) (column 2 lines 51-54) between landings according to service requests from elevator passengers as is known in the art.  The hoisting machine further includes electromagnetic brakes (12) of brake (8), as shown in 
However Herkel et al. teaches a rescue apparatus as part of a retrofit kit which is suitable for fitting into an elevator (page 6 ¶ [0035]).
Given the teachings of Herkel et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed in Kubota with providing a retrofit kit to comprise the rescue apparatus which is suitable for fitting into an elevator.  Doing so would provide “the advantage of providing means to embed rescue operation communication into an existing and reliable framework, wherein existing resources may be used efficiently” as taught in Herkel et al. (page 6 ¶ [0035]).
Claim 21: Kubota modified by Herkel et al. discloses a rescue apparatus where the two manually operated drive switches are included in the remote control panel, as stated above.  One of the two manually operated drive switches then would be directly coupled to the control pole of the first brake opening switch via the first control signal wire, and the other of the two manually operated drive switches would be directly coupled to the control pole of the second brake opening switch via the second control signal wire, as can be seen from FIG. 2 of Kubota.  These references fail to disclose control voltage from the power supply to be connected via the first and second control wires to the control poles of the first and second brake opening switches respectively when the two manually operated drive switches are closed, thereby causing closing of the first and second brake opening switches.

Given the teachings of Herkel et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed in Kubota with providing the power supply to be included in the remote control panel.  Control voltage from the power supply then would be connected via the first and second control wires to the control poles of the first and second brake opening switches respectively when the two manually operated drive switches are closed, thereby causing closing of the first and second brake opening switches.  Doing so would ensure “the transition link between the [brake control unit] and the [remote control panel] is still upheld … It is thus ensured that the switch … [is kept] open such that the brake stays in an applied state … Consequently, any sort of motion of the elevator car is prohibited until an elevator technician manually operates switch of the [remote control panel]” as taught in Herkel et al. (page 3 ¶ [0020]).
Claim 22: Kubota modified by Herkel et al. discloses a rescue apparatus where the plurality of control signal wires includes the first control signal wire and second control signal wire, and the manually operated drive switch is included in the remote control panel, as stated above.  The manually operated drive switch is further shown in Herkel et al. to functions as a mode selection switch switchable between a normal mode and a rescue mode (page 3 ¶ [0021]).  The mode selection portion of manually operated switch is connected to a changeover switch (20) via brake control unit (switch controller 18) (page 4 ¶ [0026]), such that the changeover switch is operable to selectively choose 
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the plurality of control signal wires to include a third control signal wire, and the mode selection portion of manually operative drive switch to be connected to the changeover switch through the third control signal wire, since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  It has further been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Doing so would allow “activation and de-activation of particular communication network nodes … in an adaptive manner [in which] further power savings may be achieved” as taught in Herkel et al. (page 6 ¶ [0038]).
Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota (US 10,065,832 B2) modified by Herkel et al. (US 2012/0080273 A1) as applied to claims above, further in view of Putkinen et al. (US 2012/0217098 A1).
Claims 5 and 17: Kubota modified by Herkel et al. discloses a rescue apparatus as stated above, where the braking switches generate, in a closed state, a braking current from electromotive force of a moto, as is known in the art.  These references fail to disclose the rescue apparatus to comprise controllable dynamic braking switches 
However Putkinen et al. teaches an apparatus for an elevator, where controllable dynamic braking switches have terminals for coupling to a stator winding of a permanent magnet motor and generate, in a closed state, a braking current from electromotive force of the permanent magnet motor (page 4 ¶ [0045]).
Given the teachings of Putkinen et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rescue apparatus disclosed in Kubota as modified by Herkel et al. with providing the rescue apparatus to comprise controllable dynamic braking switches having terminals for coupling to a stator winding of a permanent magnet motor, such that the dynamic braking switches generate a braking current from electromotive force of the permanent magnet motor in a closed state.  Doing so would “improve the safety of the braking apparatus, electric drive and elevator system and also to improve the reliability of the apparatus for dynamic braking” as taught in Putkinen et al. (page 1 ¶ [0007]).
Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota (US 10,065,832 B2) modified by Herkel et al. (US 2012/0080273 A1) as applied to claims above, further in view of Kattainen et al. (US 8,235,180 B2).
Claim 7: Kubota modified by Herkel et al. discloses a rescue apparatus as stated above, but fails to disclose the brake control unit to include a modulator coupled to the control pole of the solid state switch to adjust output terminal voltage by modulating the solid state switch.

Given the teachings of Kattainen et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rescue apparatus disclosed in Kubota as modified by Herkel et al. with providing the brake control unit to include a modulator coupled to the control pole of the solid state switch to adjust output terminal voltage by modulating the solid state switch.  Doing so would provide “a safer and more pleasant user experience from the viewpoint of an elevator passenger … particularly in an emergency stop of the elevator" as taught in Kattainen et al. (column 2 lines 14-17).
Claim 12: Kubota modified by Herkel et al. discloses a rescue apparatus as stated above, but fails to disclose the elevator car movement data to be measurement data from an acceleration sensor mounted to an elevator car.
However Kattainen et al. teaches an apparatus for an elevator, where elevator car movement data (18) is measurement data from an acceleration sensor mounted to an elevator car (column 6 lines 53-55).
Given the teachings of Kattainen et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rescue apparatus disclosed in Kubota as modified by Herkel et al. with providing the elevator car movement data to be measurement data from an acceleration sensor . 

Allowable Subject Matter
Claim 23 is allowed.
Claims 9 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 9: The prior art does not teach nor suggest a rescue apparatus for an elevator, where a speed supervision logic is coupled to a switching state indicator for receiving switching state information of brake opening switches, including all limitations of any intervening claim.  The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.
Claim 23: The prior art does not teach nor suggest a rescue apparatus for an elevator, comprising: a brake control unit comprising: BIRCH, STEWART, KOLASCH & BIRCH, LLPPCL/QL/qlApplication No.: 15/650,580Docket No.: 1381-0711PUS1Reply to Office Action of June 24, 2020Page 6 of 12 input terminals for connecting to a power supply; output terminals for connecting to a magnetizing coil of an electromagnetic brake; a solid state switch associated with the output terminals for selectively preventing or allowing supply of electricity to the magnetizing coil; a speed supervision logic having an input for receiving elevator car movement data and an 
Claim 11 depends from claim 9 and therefore inherit all allowed claim limitations.

Response to Arguments
Applicants’ arguments filed October 23, 2020 have been fully considered but they are not persuasive.  
Applicants state on page 9 of the response that “the Examiner [is] relying on the Applicant’s own disclosure for providing the motivation to make the modification”.  However the motivation for modifying the disclosure of Kubota with the teachings of Herkel et al. was shown in the previous and present office actions to be benefits that 
Applicants further state that “Kubota is not at all concerned with a rescue device”.  However such descriptive language of applicants’ apparatus is only presented in the preamble of claim 1, and is not structurally nor functionally tied into the body of the claim.  Therefore said language describes an intended use of applicants’ apparatus “and is of no significance to claim construction”. See MPEP § 2111.02 II.  It should be noted that Herkel et al. was shown in the previous and present office actions to teach an apparatus used as a rescue apparatus, including structural and functional limitations not disclosed in Kubota.  Combining Kubota with the teachings of Herkel et al. then properly renders obvious applicants’ limitations as required by claim 1.         
Additionally, applicants state “one skilled in the art … could rather consider the switch controller 18 of Herkel as being corresponding to the operation control device 22 of Kubota”.  However the switch controller (18) of Herkel et al. is described to be held open via battery (30) when a rescue mode is initiated in order to keep brake (4) applied until further controlled by manual actuation of operation panel’s (26) rescue switch (28) (page 3 ¶ [0020]).  This is similar to operation described in Kubota, where brake control device (24) controls transistors (30) to operate brake based on an operation control signal from operation control device (22) (column 4 lines 37-44).  The controlling device for controlling operation of switches to influence brake is the operation control device (22) in Kubota, and the controlling device for controlling operation of switches to 
Further still, applicants state that “the Examiner’s above alleged modification would also fundamentally change the principle of operation of Kubota and render Kubota inoperable for its intended purposes”.  However applicants have not provided sufficient evidence supporting such argument.  Therefore the argument is not persuasive. 

Conclusion
Examiner tried to contact applicants’ representative, Irene Lin through telephone communications on January 5, 2021 regarding the “outstanding matters” as per requested in the response, but was unsuccessful.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             January 13, 2021